Citation Nr: 1039093	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  02-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to September 
1972. The Veteran died in July 1973; the current appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 RO rating decision.

In June 2003, a Deputy Vice Chairman of the Board granted the 
appellant's motion for advancement of the appeal on the Board's 
docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2009) and 38 C.F.R. § 20.900(c) (2009).

The Board remanded this case in July 2003 for issuance of a 
Statement of the Case (SOC).

In January 2005, the Board reopened the previously denied claim 
of service connection for the cause of the Veteran's death and 
remanded the claim for further development of the record.

The Board once again remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2006.

In June 2007, the Board denied the appellant's claim of service 
connection for the cause of the Veteran's death.  The appellant 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court issued a June 2007 Memorandum 
Decision that affirmed the Board decision.  However, the Federal 
Circuit vacated the Board decision in June 2007.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Ten months after separation from service in the Republic of 
Vietnam, the Veteran died on July [redacted], 1973, in a public 
swimming pool in shallow water about four feet deep.  The death 
certificate lists the death as being accidental.

At the time of his death, the Veteran had no adjudicated service-
connected disability.  

The records from the County Medical Examiner show that the 
appellant called the medical examiner immediately after the 
Veteran's death asserting that the drowning might have been due 
to drugs, which she attributed to a mental disorder related to 
military service.  However, autopsy revealed no anatomical basis 
(drugs or alcohol) for the drowning.

The appellant is seeking service connection for the cause of the 
Veteran's death.  She essentially contends that the Veteran 
suffered from a psychiatric disorder as a result of his active 
service and that this disorder contributed to his death by 
drowning in 1973.

To establish service connection for the cause of the Veteran's 
death, evidence must be presented which in some fashion links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2009).  In short, 
the evidence must show that a service-connected disability was 
either the principal cause or a contributory cause of death.  

For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause or be etiologically related.  A 
contributory cause of death is inherently one not related to the 
principal cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran's service treatment records (STR) show that he was 
identified during service with symptoms of nervousness, anxiety 
and depression.  He was discharged after a period of absence 
without leave (AWOL), but the discharge was upgraded after his 
death to a general discharge under honorable conditions.

A letter from a clergyman, dated in January 1975, asserted that 
the Veteran had been friendly and congenial prior to military 
service, but was shy, unfriendly and withdrawn after his return 
from service.

In January 1976, the appellant and an acquaintance testified at a 
hearing that the Veteran had demonstrated significantly changed 
behavior on his return from Vietnam, including mood changes, 
substance abuse and comments that the appellant considered to be 
representative of suicidal ideation.  She also stated that he was 
nervous, had difficulty sleeping, and could be "mean" or 
"cruel."  He was also violent (i.e., broke items in the house 
and beat on the walls).  She also stated that she tried on 
several occasions to get the Veteran to seek medical treatment, 
but he refused to be seen by a psychiatrist.  She also stated 
that the Veteran had hallucinations and would see things that 
were not there.  She reported that, when the Veteran went AWOL he 
had told her that he was coming home to die and that he could not 
take service.  She reported having to call the police to pick him 
up and inquired about getting him help.  She also stated that he 
pointed a gun at his cousin.  She also testified that her husband 
was a "good" swimmer.  Another witness testified that she had 
known the Veteran prior to his service and was a "totally 
different person after service."

A January 1976 letter from an attorney asserts that the Veteran 
had a bad case of nerves prior to his death and was evidently 
taking some kind of medication for his nerves.

A February 1976 letter from the Veteran's cousin states that the 
Veteran exhibited signs of mental disturbance on his return from 
Vietnam.

An October 1999 letter from a registered nurse asserts that, her 
review of the Veteran's medical records, and discussions with the 
appellant regarding the Veteran's visible symptoms, it was her 
belief that the Veteran had a medical disability resulting from 
or aggravated by his military service that was inadequately 
treated prior to his discharge.  Her rationale was primarily 
premised on his service records and the appellant's lay testimony 
as to the behaviors and symptoms he displayed.  She stated that 
he was unable to function in the Army because of lack of adequate 
treatment.

A November 1999 written statement from the appellant reflects 
that the Veteran's behavioral problems after service consisted, 
in part, of putting a gun to her head with her three year old son 
in her arms; wrecked his car with his son as a passenger; passed 
out on top of his father-in-law's car; kicked her in her stomach 
while her son was hospitalized; fell on a stove and was burned; 
paced day and night; and did not eat or sleep well.  He also 
pulled his child's hair to "make him a man."  She stated that 
he was not like this prior to service.  (See also July 2004 
Written Statement).

A June 2004 written statement from a private psychologist and 
neurologist, states that several entries in the Veteran's medical 
records appeared to be consistent with some form of mental 
illness such as some form of anxiety disorder with treatment by 
medication. The doctor endorsed the October 1999 letter regarding 
the presence of an anxiety disorder.

In November 2005 the Board referred the file to the Veterans 
Health Administration (VHA) for an expert opinion by a 
psychiatrist regarding whether the Veteran, at the time of his 
death, was suffering from an acquired psychiatric disorder that 
had its clinical onset in service and caused or materially 
contributed to cause the Veteran's death.

In response to the Board's request, a VHA psychiatrist submitted 
a letter in December 2005 noting that STR included six clinical 
treatment notes referring to psychiatric symptoms, but none of 
those documented symptoms was sufficient to meet the criteria for 
any of the major anxiety disorder.

The VHA psychiatrist also noted that a self-reported Report of 
Medical History in 1966 (immediately prior to induction into 
military service) had shown history of excessive worry, and that 
he was diagnosed with Mild Anxiety Reaction, but a Report of 
Medical History in September 1972 immediately prior to discharge 
from service made no mention of any psychiatric symptoms.   He 
also noted that clinical notes in 1970 to 1971 document anxiety 
symptoms and treatment with medication.  The Veteran's response 
to treatment was described as "without improvement."  He also 
noted in service that the Veteran was drinking a half a pint of 
alcohol every night.

The VHA psychiatrist noted that suicide was most commonly seen in 
persons with diagnosis of major depressive disorder.  In the 
Veteran's case, only one STR entry (in April 1970) referred to 
depressive symptoms; all the others referred to symptoms of 
anxiety.  

The VHA psychiatrist further noted that suicide was not 
associated with anxiety disorders.  The letter in June 2004 had 
characterized the Veteran as having "some sort of anxiety 
disorder" that would have supported a diagnosis of mild anxiety 
disorder versus depression, but a mild anxiety disorder would not 
have led to suicide.

Finally, the VHA psychiatrist noted that the medical examiner had 
concluded immediately after the Veteran's death was due to 
accidental drowning.  The Veteran had gone to the swimming pool 
accompanied by his cousins.

The Veteran's death occurred ten months after his discharge from 
service, and during that period, the Veteran had received no 
psychiatric treatment and had never been hospitalized for 
psychiatric problems, suicide ideations, or suicide attempts.

The VHA psychiatrist concluded that it was not at least as likely 
as not that at the time of his death the Veteran was suffering 
from an acquired psychiatric disability that had its clinical 
onset in service and had caused, or materially contributed to 
cause, the Veteran's demise (emphasis in original).

In an August 2010 written statement, the appellant also reported 
that the Veteran was unable to cope with society and engaged in 
frequent substance abuse.  He exhibited restlessness, 
nervousness, anxiety, nightmares, flashbacks, and avoided his 
church and community.  He would also express suicidal thoughts 
and was withdrawn.

The Federal Circuit in vacating the Court's decision affirming 
the Board's denial found that each had ignored precedent in 
rejecting the appellant's statements that the Veteran had 
committed suicide as not being competent.  To this extent, the 
case is returned to the RO for readjudication in light of this 
holding.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the appellant and 
her representative a VCAA-compliant notice 
letter that provides: (1) a statement of 
the conditions, if any, for which a Veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
cause of death claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and information 
required to substantiate a cause of death 
claim based on a condition not yet service 
connected.  The notice letter should be 
sufficiently "tailored," and must respond 
to the particulars of the application 
submitted, as outlined by the Court in 
Hupp, cited to above.

2.  The RO should take appropriate steps to 
obtain any outstanding records of 
evaluation and/or treatment of the Veteran.  
If any records sought are not obtained, 
notify the appellant and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After completion of any indicated 
development deemed warranted, the RO should 
readjudicate the issue of service 
connection for the Veteran's cause of death 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, furnish the appellant and her 
representative a supplemental statement of 
the case and give them an appropriate time 
period to respond before the claims file is 
returned to the Board for further appellate 
consideration.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



